DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 line 4 is objected to because of the following informalities:  The term “the lower mode” should change to “the lower power mode” in order to appropriately reflect the term “a lower power mode”.
Claim 20 is objected to because it depends upon objected claim 19.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub. No. 2017/0336439) in view of Min (U.S. Pub. No. 2006/0044265).
As to claim 1, Li teaches a method (method of Fig. 5) for visual-inertial tracking with an eyewear device ([0017], lines 1-7), the method comprising: 
Monitoring (check the feature tracks) a plurality of sensors (214 and 216) of a visual inertial odometry system (VIOS) (430, [0034], lines 1-5), wherein each of the plurality of sensors (214 and 216) provide input for determining a position of the eyewear device within an environment (environment 212), ([0024], lines 1-6 and [0025], lines 1-5); 
determining a status of the VIOS ([0034], lines 8-13); 
Li does not specifically mention adjusting the plurality of sensors
Min teaches adjusting the plurality of sensors based on the determined status (adjusting the sensing distance of detection signals based on the determined status of the menu key 426, [0051], lines 6-9); and 
determining the position of the eyewear device within the environment using the adjusted plurality of sensors (the position of the user’s hand is determined for the eyewear device within the environment as can be seen in Fig. 7, [0068], lines 1-11).  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the adjusting the sensor and determining the position of the eyewear device of Min to the visual inertial tracking of Li because to provide an HMD information terminal combining an HMF with an information terminal so that a user’s motion can be sensed and recognized as key input without any separate input device, [0014], lines 3-7).

As to claim 5, Li teaches the plurality of sensors include an inertial measurement unit (IMU) ([0017], lines 14-16) and a first camera ([0027], lines 9-11).  

As to claim 6, Li teaches the first camera (214) is a first visible light camera (the sensor is an imaging sensor, as can be seen in Fig. 2, the sensor works in an environment receiving visible light in order to capture a wide angle imaging, [0023], lines 3-10), and wherein the plurality of sensors further includes one or more of a second visible light camera, a first depth camera, a second depth camera, another IMU, a radar system, or a GPS (the second sensor 216 is a narrow-angle imaging sensor in the local environment 212, and therefore receives a second visible light for narrow angle imaging, [0023], lines 10-19).  

As to claim 11, Li teaches an eyewear device (100) with visual-inertial tracking ([0017], lines 1-7), the eyewear device (100) comprising: 
a visual inertial odometry system (VIOS)  (430, [0034], lines 1-5) including a plurality of sensors (214 and 216), wherein each of the plurality of sensors (214 and 216) provide input for determining a position of the eyewear device within an environment (environment 212), ([0024], lines 1-6 and [0025], lines 1-5); 
a processor (1000/400) configured to determine a status of the VIOS ([0034], lines 8-13), 
a frame supporting the VIOS and the processor (the frame of the HMD 100 protects the processor and other circuits within the frame, Fig. 1A), the frame configured to be worn on the head of a user (the frame has two straps 118 and the HMD 100 is meant to immerse the user in whatever image is being displayed on the device, [0019].  
Li does not specifically mention adjusting the plurality of sensors
Min teaches adjust the plurality of sensors based on the determined status (adjusting the sensing distance of detection signals based on the determined status of the menu key 426, [0051], lines 6-9), and 
determine the position of the eyewear device within the environment using the adjusted plurality of sensors (the position of the user’s hand is determined for the eyewear device within the environment as can be seen in Fig. 7, [0068], lines 1-11); and 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the adjusting the sensor and determining the position of the eyewear device of Min to the visual inertial tracking of Li because to provide an HMD information terminal combining an HMF with an information terminal so that a user’s motion can be sensed and recognized as key input without any separate input device, [0014], lines 3-7).

As to claim 12, Li teaches the plurality of sensors include an inertial measurement unit (IMU) ([0017], lines 14-16) and a first camera ([0027], lines 9-11).  

As to claim 13, Li teaches the first camera (214) is a first visible light camera (the sensor is an imaging sensor, as can be seen in Fig. 2, the sensor works in an environment receiving visible light in order to capture a wide angle imaging, [0023], lines 3-10), and wherein the plurality of sensors further includes one or more of a second visible light camera, a first depth camera, a second depth camera, another IMU, a radar system, or a GPS (the second sensor 216 is a narrow-angle imaging sensor in the local environment 212, and therefore receives a second visible light for narrow angle imaging, [0023], lines 10-19).  

As to claim 18, Li teaches a non-transitory computer-readable medium (1004) storing program code (1040) for visual-inertial tracking (430, [0034], lines 1-5) when executed by an eyewear device (100) having a plurality of sensors (214 and 216), 
a processor (1004, Fig. 10), and a memory (RAM, [0045], lines 10-15), the program code ([0045], lines 15-19), when executed, is operative to cause an electronic processor to perform the steps of: 
monitoring (check the feature tracks) a plurality of sensors (214 and 216) of a visual inertial odometry system (VIOS), wherein each of the plurality of sensors (214 and 216) provide input for determining a position of the eyewear device within an environment (environment 212), ([0024], lines 1-6 and [0025], lines 1-5); 
determining a status of the visual-inertial tracking system ([0034], lines 8-13); 
Li does not specifically mention adjusting the plurality of sensors
Min teaches adjusting the plurality of sensors based on the determined status (adjusting the sensing distance of detection signals based on the determined status of the menu key 426, [0051], lines 6-9); and 
determining the position of the eyewear device within the environment using the adjusted plurality of sensors (the position of the user’s hand is determined for the eyewear device within the environment as can be seen in Fig. 7, [0068], lines 1-11).  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the adjusting the sensor and determining the position of the eyewear device of Min to the visual inertial tracking of Li because to provide an HMD information terminal combining an HMF with an information terminal so that a user’s motion can be sensed and recognized as key input without any separate input device, [0014], lines 3-7).

Allowable Subject Matter
Claims 2-4, 7-10, 14-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the prior art references do not teach the adjusting in adjusting the plurality of sensors based on the determined status is selecting a subset of the plurality of sensors and powering off the remaining sensors. The prior arts also do not teach the determining the position of the eyewear device comprises determining the position of the eyewear device within the environment using the subset of sensors.
	Claim 4 is objected to because the prior art references do not teach the adjusting comprises of selecting a sampling rate for one of the plurality of sensors based on the determined status and sampling the one of the plurality of sensors at the selected sampling rate.
	Claim 7 is objected to because the prior art references do not teach the determining the status of the VIOS includes:
capturing images with the first camera, 
identifying a physical environment of the eyewear device; 
comparing the identified physical environment to a prior physical environment; 
Claim 9 is objected to because the prior art references do not teach the determining the status of the VIOS includes: 
determining at least one of a motion parameter value or an uncertainty parameter value of the eyewear device; and 
mapping the determined at least one of the motion parameter value or the uncertainty parameter value to one of a plurality of VIOS status configuration options.  

Claim 14 is objected to when claims 11, 12, and 14 are combined the prior art references do not teach the VIOS is configured to capture images with the first camera, and the processor is configured to identify a physical environment of the eyewear device and determine the status of the VIOS based on the identified physical environment.  

Claim 16 is objected to because the prior art references do not teach the determining the status of the VIOS includes: 
determining at least one of a motion parameter value or an uncertainty parameter value of the eyewear device; and 
mapping the determined at least one of the motion parameter value or the uncertainty parameter value to one of a plurality of VIOS status configuration options.  

Claim 19 is objected to because the prior art references do not teach the step of adjusting the plurality of sensors based on the determined status comprises selecting a subset of the plurality of sensors placing the remaining sensors in a lower power mode then the lower power mode includes one or more of reducing frame rate, resolution, quality or a combination thereof; and also the determining step in claim 18 further comprises determining the position of the eyewear device within the environment using the subset of sensors.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burns (U.S. Pub. No. 2020/0103962) teaches an application placement based on head position.
Sengelaub (U.S. Pub. No. 2021/0081040) teaches an eye tracking using low resolution images.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691